Concurring Opinion by
Cercone, J.:
This is an appeal from the lower court’s refusal to grant appellant a new trial after a jury’s verdict of guilty of the charge of assault and battery with intent to ravish and related offenses.
The essential issue of this case involves the testimony of a Miss Agnes Mallatratt.* She testified on behalf of the Commonwealth as a criminalistic technician and expert witness. Her testimony related to several laboratory findings regarding substances found upon the clothing of both the victim and the defendant-appellant. Since the appellant’s conviction, it has been discovered that Miss Mallatratt did not possess the qualifications she claimed to possess in order to establish her as an expert witness, in that inter alia, she lied in testifying that she had completed a course in forensic laboratory diagnosis at Temple University.
It is appellant’s claim that this after-discovered evidence of Miss Mallatratt’s perjury is such as to require a new trial in his case. The issue of after-discovered evidence concerning Miss Mallatratt’s perjured identification of herself and her qualifications as an expert witness arose in two prior cases in Pennsylvania *136when Miss Mallatratt was a witness. Two appeals involving this problem reached the Supreme Court: Comm. v. Alston, 430 Pa. 471, 243 A. 2d 404 (1968), and Comm. v. Mount, 435 Pa. 419, 257 A. 2d 578 (1969). In Mount, although the Supreme Court acknowledged the fact that experience in a laboratory might compensate for a lack of formal education, the record in that case had failed to show inquiry at trial into Miss Mallatratt’s practical experience. In the instant case, however, Miss Mallatratt testified that she had been employed by the Philadelphia Police Department for eight years, the first five of which were “in-training”. After that training period, she passed a civil service examination. I agree with the learned opinion of the trial judge in concluding that Miss Mallatratt did possess sufficient practical laboratory experience to qualify her to render the relatively basic findings testified to in this case.
In Comm. v. Alston, supra, a similar factual situation was before the court. The Commonwealth’s case against Alston included the testimony of the prosecutrix, describing her contact with the appellant, which was corroborated by her mother. In the Alston case Miss Mallatratt gave testimony concerning laboratory tests she performed on a handkerchief found on Alston’s person. Contained in defendant’s post conviction appeal in the Alston case was the claim that perjury by the witness, Miss Mallatratt, was employed to secure his conviction and that this after-discovered evidence was sufficient to support the grant of a new trial. In deciding the case, the Supreme Court applied the standards enunciated in Comm. v. Schuck, 401 Pa. 222, 164 A. 2d 13 (1960), cert. denied 368 U.S. 884, 82 S. Ct. 138 (1961) : “In order to justify the grant of a new trial on the basis of u/ier-discovered evidence, the evidence . . . must not be cumulative or merely impeach credibility, and must he such as would likely compel a different result: (citations omitted).” (Em*137phasis added.) In rendering its decision, the court held that a new trial on the basis of this after-discovered evidence was not required under the standards set forth in Comm. v. Schuck in that the exclusion of Miss Malla-tratt’s laboratory findings would not “likely compel a different result.”
In the instant case, the fact that Miss Mallatratt misrepresented her qualifications would certainly have an adverse bearing on her credibility, but it would not likely compel a different result. Here, as in the Alston case, there was sufficient evidence upon which to base a finding of guilt, even if the testimony of Miss Malla-tratt were excluded. An officer testified he heard loud screams coming from an alleyway between two houses on Hamilton Street. He stopped the patrol car, jumped out, and immediately observed a Negro male wearing a plaid shirt and a dark pair of trousers run from between the two buildings. He chased the man doAvn Hamilton Street when the assailant turned the corner onto 35th Street and disappeared from sight. Defendant was found only moments later hiding under a car at that corner wearing clothing identical to that of the man whom the policeman had chased and which also matched the description given by the victim. The defendant admitted at trial that he had been running from a policeman who was chasing him. Furthermore, the defendant had alcohol on his breath, as did the victim’s assailant.
Based on these considerations, I feel there was enough circumstantial evidence presented to the jury to sustain a verdict of guilty even without the evidence presented by Miss Mallatratt.
I concur in affirming the judgment of sentence.

 Now Mrs. Agnes Mallatratt Douglas.